679 S.E.2d 137 (2009)
STATE of North Carolina
v.
James Rodney COLE, Jr.
No. 183P09.
Supreme Court of North Carolina.
June 17, 2009.
David W. Andrews, Assistant Appellate Defender, for Cole.
Robert C. Montgomery, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of May 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.